DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 10-11, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2018/0227880 A1) in view of Xu et al. (US 2019/0174549 A1), and further in view of, Yi et al. (US 2009/0316586 A1) and further in view of Stern-Berkowitz et al. (US 2017/0280481 A1).
Regarding claims 1, 11, and 15, Su discloses a method performed by a wireless device in a wireless communication system, the method comprising:
receiving, from a network (fig.6 discloses a BS/eNB), a connection release message (fig.6 element 606 wherein the base station transmits a connection release message to the UE, par.[0072]);
entering an idle state or an inactive state upon receiving the connection release message (par.[0067] discloses that the UE is in idle mode after the connection release);
receiving, from the network, a paging (fig.6 element 606 wherein the UE receives a paging while in the idle mode), including:
While the disclosure of Su is directed to a method for paging (par.[0106] discloses using the mPDDCH  or PDCCH for paging) a mobile device which has been released from its’ ongoing communciation connection with the network, and that the UE is configured to perform early data transmission (e.g. a small data transmission) with the network (par.[0059) and the UE is coverage enhanced (par.[0005]), Su does not disclose:
a paging including:

(2) information on a maximum number of repetitions of preamble transmissions for the MT EDT.
initiating a first RA for the MT EDT by performing first preamble transmissions using the dedicated RA resource; and 
deciding that the first RA attempt for the MT EDT is failed based on:
(1) a number of repetitions of the first preamble transmissions reaches the maximum number; and
increasing a CE level of the wireless device from the first CE level to a second CE level based on failure of the first RA attempt, 
wherein the second CE level is decided based on the information on the number including in the paging;
selecting a non-dedicated RA resource corresponding to the second CE level among the non-dedicated RA resources; and
initiating a second RA attempt for the MT EDT by performing second preamble transmissions using the non-dedicated resource.
However, the above limitations were well-known at the time of the invention, for example, Xu:
Regarding Xu, it discloses:
a paging including (par.[0036] discloses receiving the indication by the network side via PDCCH order):

(2) information on a maximum number of repetitions of preamble transmissions for the MT EDT (par.[0146 - 0147] discloses that the network includes the coverage enhancement level that the UE should use, thus the UE knows how many preamble retransmissions should occur).
initiating a first RA for the MT EDT by performing first preamble transmissions using the dedicated RA resource (par.[0146 – 0147 and 154] wherein the UE selects the preamble according to the CE level, and then initiates a random access procedure); and;
deciding that the first RA attempt for the MT EDT is failed (par.[0028] discusses a failed random access) based on:
(1) a number of repetitions of the first preamble transmissions reaches the maximum number (par.[0028] discloses that when the transmission of a preamble at the same CE-Level for a certain number of time, then the RA is perceived as failing); and
increasing a CE level of the wireless device from the first CE level to a second CE level based on failure of the first RA attempt (par.[0028] discloses increasing the CE-Level to the next level), 
wherein the second CE level is decided based on the information on the number including in the paging (par.[0027] describes CE-Levels and different transmission characteristics, and par.[0033] discloses CE-Level indicated by the network side, par.[0146 – 0147]);

initiating a second RA attempt for the MT EDT by performing second preamble transmissions using the non-dedicated resource (par.[0067] discloses performing a contention based random access).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the well-known technique for paging a UE using a PDCCH as discussed in Su, with the preamble resource and coverage enhancement in the PDCCH as discussed in Xu. The motivation/suggestion would have been to allow a mobile device to continue a random access process after a failure using the resource configured by the network, thus providing a more robust random access procedure thereby increasing the success of random access (Xu: pg.2 second paragraph).
While the disclosure of Su discloses EDT/SDT and Xu discloses determining that the random access has failed based upon a maximum number of transmissions being reached, they do not disclose:
deciding that the first RA attempt for the is failed based on:
(1) a number of repetitions of the first preamble transmission reaches the maximum number, and
(2) the wireless device does not receive a random access response (RAR) message including information related to the preamble;

deciding that the first RA attempt for the MT EDT is failed based on:
(1) a number of repetitions of the first preamble transmission reaches the maximum number (par.[0200] discloses determining if a max number of preamble transmissions is reached), and
(2) the wireless device does not receive a random access response (RAR) message including information related to the MT EDT (par.[0200] discloses that the if RAR received does not match the RAR from the preamble, then determining that the RACH has failed).
The Office notes that The Supreme Court decided that the Teaching Suggestion Motivation (TSM) Test that the Federal Circuit espoused is a valid approach but is not the only way to determine obviousness. Furthermore, prior art is not limited just to the refences being applied but includes the understanding of one of ordinary skill in the art, and the common understanding of the layman. For example, the Office may rely on official notice, common sense, design choice, and ordinary ingenuity for example. The Office notes that the use of KSR rationales resulting from design choice, common sense, and/or ordinary ingenuity have been found to support a conclusion of obviousness.
The disclosures of Su teaches performing EDT random access and further monitoring random access for a particular coverage level, while the disclosures of Xu teaches determining a random access has failed based upon a maximum number of 
As each of the references teach every limitation in the claim, it is shown that all of the elements were known at the time of the invention, and the only difference is the combination of “known elements” into a single system. Furthermore, since each of the references discloses teaches performing random access the technique for detecting that random access has failed as discussed in Li would have been obvious to try or rather implement to one of ordinary skill in the art to achieve the predicable result of detecting that the RACH has failed based upon two criteria, which allows reporting or recording said failure at the UE or reporting to upper layers (Yi: par.[0003]).
While the disclosure of Su, Xu, and Yi, in combination teaches attempting random access using resources corresponding to a CE-level, and Xu discloses selecting a contention based resource when the contention-free random access fails (par.[0067]) they do not disclose:
receiving, from the network, non-dedicated RA resources, wherein each of the non-dedicated RA resources are corresponded to each of CE levels, wherein the non-dedicated RA resources are received via RRC signaling;
In an analogous art, Stern-Berkowitz discloses:
receiving, from the network, non-dedicated RA resources (par.[0072] which discloses receiving contention-based PRACH resources from the network base station), wherein each of the non-dedicated RA resource are corresponded to each of the CE 
increasing a CE level of the wireless device to a second CE level based on failure of the first RA attempt (par.[0103] discloses that the CE level is determined by the UE based on a starting CE-level and prior failed RA access attempts. Thus, the disclosure of Stern-Berkowitz discloses that the UE can adjust its CE-Level from a first CE-Level to a second CE-Level based on if a prior random access attempt has failed or not).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the paging and resource allocation methods for random access as discussed in Su, with the signalling of random access resources using dedicated signalling as discussed in Xu, with the detection of a failure of a random access as discussed in Xu and Yi, with the reception of contention-free or non-contention based resources using dedicated signaling as discussed in Stern-Berkowitz.
The motivation/suggestion would have been to provide a mechanism for a UE in a coverage limited scenario to transmit a random access preamble to a base station such that the UE would be able to transmit data to a base station.

Regarding claim 10, Su discloses wherein the wireless device is in communication with at least one of a user equipment, a network, or an autonomous vehicle other than the wireless device (fig.1 elements 106 and 102).

Claims 1, 10-11, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 2019/0104553 A1) in view of Xu et al. (US 2019/0174549 A1), and further in view of, Yi et al. (US 2009/0316586 A1) and further in view of Stern-Berkowitz et al. (US 2017/0280481 A1).
Regarding claims 1, 11, and 15, Johansson discloses a method performed by a wireless device in a wireless communication system, the method comprising:
receiving, from a network (fig.1 BS 102), a connection release message (par.[0027] which discloses that inactive UE are released to Idle mode);
entering an idle state or an inactive state upon receiving the connection release message (par.[0027] discloses that released UE are transitioned to Idle, par.[0035] discloses that when the UE finishes transmitting data that the base station can transmit a connection release);
receiving, from the network, a paging (par.[0007] discloses receiving paging with an EDT indication, par.[0034 – 0035] discuss using EDT for small data transmission), including:
While the disclosure of Johansson is directed to a method for paging (fig.4 discloses using the PDCCH for paging) a mobile device which has been released from its’ ongoing communciation connection with the network, and that the UE is configured to perform early data transmission (e.g. a small data transmission) with the network 
a paging including:
(1) a dedicated random access (RA) resource corresponding to a first coverage enhancement (CE) level;
(2) information on a maximum number of repetitions of preamble transmissions for the MT EDT.
initiating a first RA for the MT EDT by performing first preamble transmissions using the dedicated RA resource; and 
deciding that the first RA attempt for the MT EDT is failed based on:
(1) a number of repetitions of the first preamble transmissions reaches the maximum number; and
increasing a CE level of the wireless device from the first CE level to a second CE level based on failure of the first RA attempt, 
wherein the second CE level is decided based on the information on the number including in the paging;
selecting a non-dedicated RA resource corresponding to the second CE level among the non-dedicated RA resources; and
initiating a second RA attempt for the MT EDT by performing second preamble transmissions using the non-dedicated resource.
However, the above limitations were well-known at the time of the invention, for example, Xu:
Regarding Xu, it discloses:

(1) a dedicated random access (RA) resource corresponding to a first coverage enhancement (CE) level (par.[0146 - 0147] discloses that the network sends a PRACH resource and that the resource is associated with a coverage enhancement level);
(2) information on a maximum number of repetitions of preamble transmissions for the MT EDT (par.[0146 - 0147] discloses that the network includes the coverage enhancement level that the UE should use, thus the UE knows how many preamble retransmissions should occur).
initiating a first RA for the MT EDT by performing first preamble transmissions using the dedicated RA resource (par.[0146 – 0147 and 154] wherein the UE selects the preamble according to the CE level, and then initiates a random access procedure); and;
deciding that the first RA attempt for the MT EDT is failed (par.[0028] discusses a failed random access) based on:
(1) a number of repetitions of the first preamble transmissions reaches the maximum number (par.[0028] discloses that when the transmission of a preamble at the same CE-Level for a certain number of time, then the RA is perceived as failing); and
increasing a CE level of the wireless device from the first CE level to a second CE level based on failure of the first RA attempt (par.[0028] discloses increasing the CE-Level to the next level), 
wherein the second CE level is decided based on the information on the number including in the paging (par.[0027] describes CE-Levels and different transmission 
selecting a non-dedicated RA resource corresponding to the second CE level among the non-dedicated RA resources (par.[0064 and 0067] discloses that the UE can select a common or contention based random access resource at the next CE-level); and
initiating a second RA attempt for the MT EDT by performing second preamble transmissions using the non-dedicated resource (par.[0067] discloses performing a contention based random access).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the well-known technique for paging a UE using a PDCCH as discussed in Johansson, with the preamble resource and coverage enhancement in the PDCCH as discussed in Xu. The motivation/suggestion would have been to allow a mobile device to continue a random access process after a failure using the resource configured by the network, thus providing a more robust random access procedure thereby increasing the success of random access (Xu: pg.2 second paragraph).
While the disclosure of Johansson discloses EDT/SDT and Xu discloses determining that the random access has failed based upon a maximum number of transmissions being reached, they do not disclose:
deciding that the first RA attempt for the is failed based on:
(1) a number of repetitions of the first preamble transmission reaches the maximum number, and

However, this technique, or rather determining that RACH has failed based on a max number of preamble transmissions, and received or not received RAR was well-known at the time of the filing of the instant application. For example, Yi discloses:
deciding that the first RA attempt for the MT EDT is failed based on:
(1) a number of repetitions of the first preamble transmission reaches the maximum number (par.[0200] discloses determining if a max number of preamble transmissions is reached), and
(2) the wireless device does not receive a random access response (RAR) message including information related to the MT EDT (par.[0200] discloses that the if RAR received does not match the RAR from the preamble, then determining that the RACH has failed).
The Office notes that The Supreme Court decided that the Teaching Suggestion Motivation (TSM) Test that the Federal Circuit espoused is a valid approach but is not the only way to determine obviousness. Furthermore, prior art is not limited just to the refences being applied but includes the understanding of one of ordinary skill in the art, and the common understanding of the layman. For example, the Office may rely on official notice, common sense, design choice, and ordinary ingenuity for example. The Office notes that the use of KSR rationales resulting from design choice, common sense, and/or ordinary ingenuity have been found to support a conclusion of obviousness.

As each of the references teach every limitation in the claim, it is shown that all of the elements were known at the time of the invention, and the only difference is the combination of “known elements” into a single system. Furthermore, since each of the references discloses teaches performing random access the technique for detecting that random access has failed as discussed in Li would have been obvious to try or rather implement to one of ordinary skill in the art to achieve the predicable result of detecting that the RACH has failed based upon two criteria, which allows reporting or recording said failure at the UE or reporting to upper layers (Yi: par.[0003]).
While the disclosure of Johansson, Xu, and Yi, in combination teaches attempting random access using resources corresponding to a CE-level, and Xu discloses selecting a contention based resource when the contention-free random access fails (par.[0067]) they do not disclose:
receiving, from the network, non-dedicated RA resources, wherein each of the non-dedicated RA resources are corresponded to each of CE levels, wherein the non-dedicated RA resources are received via RRC signaling;
In an analogous art, Stern-Berkowitz discloses:

increasing a CE level of the wireless device to a second CE level based on failure of the first RA attempt (par.[0103] discloses that the CE level is determined by the UE based on a starting CE-level and prior failed RA access attempts. Thus, the disclosure of Stern-Berkowitz discloses that the UE can adjust its CE-Level from a first CE-Level to a second CE-Level based on if a prior random access attempt has failed or not).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the paging and resource allocation methods for random access as discussed in Johansson, with the signalling of random access resources using dedicated signalling as discussed in Xu, with the detection of a failure of a random access as discussed in Xu and Yi, with the reception of contention-free or non-contention based resources using dedicated signaling as discussed in Stern-Berkowitz.


Regarding claim 10, Johansson discloses wherein the wireless device is in communication with at least one of a user equipment, a network, or an autonomous vehicle other than the wireless device (fig.1 elements 101 and 102).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10-11, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yi et al. (US 2016/0330680 A1) “A Method and an Apparatus of Wireless Communication”
Lee et al. (KR 2017/0037505 A) “Methods for Receiving Random Access Response for MTC UEs and Apparatuses Thereof”
Tsai (US 2018/0270869 A1) “Method and Apparatus for Backoff Mechnanism Applied for Random Access in a Wireless Communciation System”

Hoglund et al. (US 2020/0245370 A1) “Mobile-Terminated Early Data Transmission”
Shrestha et al. (WO 2020/069103 A1) “System and Method for Enabling DL-EDT”
Kim et al. (US 2019/0289570 A1) “Method and Apparatus for Inactive Mode Operation in Wireless Communication System”
Kim et al. (US 2020/0037367 A1) “Method for Performing Random Access Procedure and Apparatus Therefor” (par.[0146] discloses that a base station indicates a early UL data transmission wherein the UE is configured to transmit small data)
Kim et al. (US 2021/0112590 A1) “Method for Performing Random Access Procedure and Apparatus Therefor”
Fujishiro et al. (US 2020/0187245 A1) “Communication Control Method” par.[0190 - 0198] discloses that EDT allows for small data to be transmitted on the uplink or downlink.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411